If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  January 21, 2020
              Plaintiff-Appellee,

v                                                                 No. 344130
                                                                  Jackson Circuit Court
ANTHONY JOSEPH GELIA,                                             LC No. 16-005361-FC

              Defendant-Appellant.


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

PER CURIAM.

        Defendant forcibly entered a home and discharged a handgun multiple times, while
streaming live video of his conduct on social media. One of the bullets shot by defendant struck
and killed a woman who was with her young child. Defendant appeals as of right from the jury
conviction of first-degree felony murder and other crimes, arguing that he received ineffective
assistance of counsel, that his sentence for the conviction of first-degree felony murder
constituted cruel and unusual punishment, and that the trial court erred when it admitted into
evidence the audio recording of a 911 call and a video that defendant recorded of his own
conduct before the shooting. We affirm.

                                     I. BACKGROUND

       This case arises from the death of a woman in Jackson, Michigan, in November 2016.
On the night in question, defendant was with his girlfriend and his brother’s ex-girlfriend, who
drove him to a house in Jackson. The driver informed defendant that his brother was staying at
the house. Various witnesses testified that defendant’s brother was indeed present in the house,
where he had been staying with defendant’s ex-girlfriend.

        Upon arrival, defendant violently forced open the door to the house, wielding a handgun
in one hand and his cellphone in the other. Defendant recorded himself breaking into the house
and firing his handgun several times. Defendant did not record the entire incident, however, and
witness testimony presented at trial indicated that defendant fired his handgun a total of nine
times, while nine shell casings were found in the house. Defendant fired four shots into the
living-room floor, one shot into a kitchen cupboard, and four shots in the basement. One of


                                              -1-
those shots struck and killed the victim. At trial, defendant did not contest that he forcibly
entered the house, that he fired the handgun inside the house, and that he fired the shot that killed
the victim.

        The homeowner testified that he was upstairs when he heard a knock at the front door.
He looked out the window and saw a vehicle he did not recognize. As he headed downstairs, he
saw defendant kick in the front door and begin firing a handgun. The homeowner admitted that
defendant never spoke to him, looked at him, pointed the handgun at him, or moved toward him.
Instead, defendant moved through the living room, firing the handgun. The homeowner retreated
upstairs and called 911, and the prosecutor played an audio recording of this 911 call for the jury.

       The victim, her child, and her boyfriend were all in the basement when defendant began
shooting. The victim’s boyfriend testified that defendant pointed a handgun at him while
defendant was on the stairs leading to the basement, and that defendant fired twice at him. The
victim’s boyfriend also described how he ran into a bedroom, slammed the door, called 911, and
then heard additional gunshots. He testified that defendant saw him enter the bedroom and close
the bedroom door. Although defendant never attempted to enter the bedroom after him,
defendant shot twice through the door. Once in the bedroom, the victim’s boyfriend called 911.
As he did so, he noticed the victim lying on the ground with her eyes open. He noticed blood
and began to scream and yell for the victim.

         The trial court allowed the prosecutor to play an audio recording of the boyfriend’s 911
call for the jury. Before trial, defendant had moved to exclude the recording of this 911 call from
evidence, arguing that it was not relevant under MRE 401 and unfairly prejudicial under MRE
403. At the pretrial motion hearing, the trial court rejected defendant’s arguments and ruled that
the recording was admissible. Accordingly, the trial court allowed the prosecutor to play the 911
call for the jury at trial.

         After firing his handgun in the house, defendant fled the scene. Paramedics arrived and
transported the victim to the hospital where she was pronounced dead from a gunshot wound.
Meanwhile, police stopped and arrested defendant in his vehicle. Defendant was in possession
of a handgun on which the serial number had been obliterated. The arresting police officer
testified that defendant had alcohol on his breath and that his speech was slurred at the time of
his arrest.

         Police interviewed defendant and the prosecutor played a recording of the interview for
the jury. In that interview, defendant confessed to the shooting. Defendant stated that he was
with his girlfriend and his brother’s ex-girlfriend on the night of the shooting. He claimed that
his brother had threatened to kill him. He stated that, when he arrived at the house in Jackson, he
peeked in the window and saw his ex-girlfriend in the living room. Defendant admitted that he
had loaded 13 bullets into the handgun, and that he fired shots inside the house, but claimed that
he was not aiming at anyone because he just wanted to scare everyone in the house. Defendant
stated that he deserved to go to prison for what he had done, and that he planned to flee to
Mexico after the shooting. Numerous times during this interview, defendant expressed the desire
to kill himself.



                                                 -2-
        During this interview, defendant also told police that he had consumed marijuana and
alcohol, that he was intoxicated, and that he was too drunk to drive his own vehicle.
Accordingly, police administered a breathalyzer test to defendant. Although the prosecutor did
not admit the results of the breathalyzer test into evidence, the interviewing officer stated that the
test revealed a .09 bodily alcohol content, which exceeded the legal limit for driving a motor
vehicle. The police officer testified, however, that he thought defendant was not too intoxicated
to have a cogent conversation with police during the interview.

         The next day, police again interviewed defendant. The prosecutor played a recording of
the second interview for the jury. At this second interview, defendant told police that he was
drunk and that he had taken Xanax on the day of the shooting. Defendant did not claim that he
had taken Xanax involuntarily or that someone had slipped it into his drink without his
knowledge. Defendant again confessed to the shooting, but stated that he was persuaded to do
what he did by his brother’s ex-girlfriend. When defendant realized that he had killed someone,
he lamented, “I just killed someone’s mom,” and asked if he was going to be spending the rest of
his life in prison.

        During cross-examination, the police officer who interviewed defendant admitted that
defendant had the opportunity to shoot one of the guests in the living room, but that instead of
doing so, defendant only fired shots into the living-room floor. The investigating officer also
conceded that defendant was consistent in stating—during his interviews with police— that he
did not intend to kill anyone.

        Police obtained two videos of defendant’s conduct that had been posted to social media
on the night of the incident. The trial court allowed the prosecutor to play these videos for the
jury, over defendant’s objection. In the first video, defendant stated several times that he wanted
to shoot or kill people. Specifically, defendant made repeated threats to shoot police officers.
Defendant also made more threats to shoot other people or saw their heads off, and the video
showed him running one of the chainsaws that he had in the vehicle, while making these threats.
Defendant stated on the video that he was going to prison and joining the Aryan Brotherhood.
The second video showed defendant breaking into the house and firing the handgun multiple
times.

       Defendant chose not to testify in his own defense.

        On appeal, defendant admits that he was evaluated before trial for competency and
criminal responsibility. Defendant further admits that the examiner found him competent to
stand trial and that the examiner determined that the available information did not support a
defense of temporary insanity. At a pretrial motion hearing regarding the admissibility of the
videos, defense counsel stated on the record that he had considered raising a temporary-insanity
defense, but that he chose not to do so because defendant’s intoxication on the date of the
shooting appeared to him to be voluntary. As defense counsel stated:

               There is some testimony that will be coming through the video with the
       officer of [defendant] being on Social Security Disability for ODD, ADHD, and
       some other issues. I just want the record to be clear that I have researched ODD, I
       have researched ADHD, I have sent him to forensics, that being [defendant], I

                                                 -3-
       have reviewed those forensic reports yet again this weekend. I cross referenced
       those with other cases with individuals with ODD and ADHD to determine
       whether or not I needed to seek potentially an expert regarding his mental state of
       mind on that evening. And again, I’m just making a record because I’ve looked at
       all those avenues and I don’t see where I can, because of the voluntary
       intoxication, do that. So, I have reviewed that with [defendant]. He is aware of
       our trial strategy at this point. I mean, it really doesn’t change my trial strategy
       too much, so we’re prepared for trial to start tomorrow, your Honor.

At trial, defense counsel did not argue that defendant was not guilty of first-degree home
invasion or possession of a firearm during the commission of a felony. Instead, defense counsel
argued that defendant was guilty of involuntary manslaughter, rather than first-degree or second-
degree murder. Therefore, it is apparent that defense counsel’s trial strategy was to create
reasonable doubt regarding defendant’s intent and lack of premeditation at the time of the
shooting, rather than to argue temporary insanity.

         The jury acquitted defendant of first-degree premeditated murder, MCL 750.316(1)(a),
but convicted defendant of first-degree felony murder, MCL 750.316(b), first-degree home
invasion, MCL 750.110(a)(2), and possession of a firearm during the commission of a felony
(felony-firearm), MCL 750.227b(1). The trial court sentenced defendant to concurrent sentences
of life in prison without the possibility of parole for his conviction of first-degree felony murder,
14 to 20 years in prison for his conviction of first-degree home invasion, and a consecutive
sentence of two years in prison for his conviction of felony-firearm.

       Defendant submits on appeal an affidavit from a psychiatrist, Dr. Gerald A. Shiener,
opining that “it is possible” that a 20-year-old man with a diagnosis of Attention Deficit Disorder
and Oppositional Defiant Disorder who consumes alcohol and Xanax might become temporarily
insane. In that affidavit, the psychiatrist conceded that he did not personally evaluate defendant
and he did not opine that defendant was temporarily insane at the time he committed the
shooting.

         Defendant also submits on appeal an affidavit from his appellate counsel recounting
defendant’s statements to his appellate counsel that defendant’s girlfriend told him that she saw
his brother’s ex-girlfriend slip Xanax into his drink on the night of the incident. Defendant does
not offer an affidavit from his brother’s ex-girlfriend, who purportedly placed the Xanax in his
drink, or from his girlfriend, who purportedly saw this happen. Notably, no testimony was
offered at trial suggesting that defendant consumed Xanax involuntarily on the night of the
shooting, and defendant has offered no testimony by way of affidavit that any witness is willing
to testify that he did so.

       Defendant now appeals, arguing that he received ineffective assistance of counsel, that
his sentence for the conviction of first-degree felony murder constituted cruel and unusual
punishment, and that the trial court erred when it admitted into evidence the video taken by
defendant before the shooting and the audio recording of the 911 call made by the victim’s
boyfriend.

                                          II. ANALYSIS

                                                -4-
                       A. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant first argues that he received ineffective assistance of counsel because defense
counsel did not secure an expert witness to testify that he was temporarily insane at the time of
the shooting. We conclude that defendant’s argument is without merit.

        Determining whether a defendant received ineffective assistance of counsel is a mixed
question of fact and constitutional law. People v Head, 323 Mich. App. 526, 539; 917 NW2d 752
(2018). This Court reviews findings of facts for clear error and questions of law de novo. Id.
When the trial court does not hold an evidentiary hearing, there are no factual findings to which
the reviewing court must defer, and this Court’s review is limited to mistakes apparent from the
record. People v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012).

       To receive a new trial based on ineffective assistance of counsel, defendant must show
both that counsel’s representation fell below an objective standard of reasonableness, and a
reasonable probability that, but for counsel’s deficient performance, the result of the proceeding
would have been different. People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012).
Accordingly, a defendant must “identify the acts or omissions of counsel that are alleged not to
have been the result of reasonable professional judgment.” Strickland v Washington, 466 U.S.
668, 690; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). “Because defendant bears the burden of
demonstrating both deficient performance and prejudice, the defendant necessarily bears the
burden of establishing the factual predicate for his claim.” People v Carbin, 463 Mich. 590, 600;
623 NW2d 884 (2001).

        The failure to call a witness can constitute ineffective assistance of counsel only when it
deprives the defendant of a substantial defense. People v Dixon, 263 Mich. App. 393, 398; 688
NW2d 308 (2004). A defense is substantial if it is one that might have made a difference in the
outcome of the trial. See People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009).
Defense counsel is afforded wide latitude on matters of trial strategy, and we will not substitute
our own judgment for that of defense counsel on matters of trial strategy. See People v Unger,
278 Mich. App. 210, 242-243; 749 NW2d 272 (2008). There are countless ways to provide
effective assistance in any given case, and “[e]ven the best criminal defense attorneys would not
defend a particular client in the same way.” People v Fackelman, 489 Mich. 515, 598; 802
NW2d 552 (2011), quoting Strickland, 466 U.S. at 689. “An attorney’s decision whether to retain
witnesses, including expert witnesses, is a matter of trial strategy,” People v Payne, 285 Mich
App 181, 190; 774 NW2d 714 (2009), and the “fact that the strategy chosen by defense counsel
did not work does not constitute ineffective assistance of counsel,” People v Williams, 240 Mich
App 316, 332; 614 NW2d 647 (2000).

        Essentially, defendant argues that his trial counsel should have pursued a defense strategy
of arguing temporary insanity, and that counsel’s failure to pursue that strategy constituted
ineffective assistance. This argument is without merit. Defense counsel presented a substantial
defense that defendant lacked the requisite intent to establish premeditation and deliberation. For
example, defense counsel questioned the homeowner during cross-examination about defendant
breaking into the house and how defendant never spoke to, looked at, pointed the handgun at, or
moved toward the homeowner. Defense counsel also questioned the victim’s boyfriend about
how defendant saw him enter the bedroom and close the door, but that defendant never entered

                                                -5-
the bedroom in pursuit. Moreover, defense counsel questioned the police officer who
interviewed defendant to elicit testimony that defendant had the opportunity to shoot one of the
guests in the house, but he instead fired shots into the living-room floor. Choosing to argue that
defendant lacked the requisite intent, which led to defendant’s acquittal of first-degree
premeditated murder, was a reasonable trial strategy. We will not substitute our own judgment
for that of defense counsel regarding his choice of trial strategy. See Unger, 278 Mich. App. at
242-243.

        Nonetheless, defendant cites People v Ackley, 497 Mich. 381; 870 NW2d 858 (2015), for
the proposition that defense counsel should have called an expert witness to opine that defendant
was temporarily insane at the time of the shooting. Ackley is distinguishable, however, because
the defense counsel in that case never “read any medical treatises or other articles about the
medical diagnoses at issue.” Id. at 386. In this case, defense counsel stated on the record at a
pretrial motion hearing that he thoroughly researched defendant’s medical issues and considered
raising an insanity defense, but decided against it because of defendant’s voluntary intoxication.
To establish an insanity defense, a defendant must show that, as the result of a mental illness, the
defendant lacked the “substantial capacity either to appreciate the nature and quality or the
wrongfulness of his or her conduct or to conform his or her conduct to the requirements of the
law.” People v Lacalamita, 286 Mich. App. 467, 470; 780 NW2d 311 (2009) (cleaned up). Yet, a
defendant “who was under the influence of voluntarily consumed or injected alcohol or
controlled substances at the time of his or her alleged offense is not considered to have been
legally insane solely because of being under the influence of the alcohol or controlled
substances.” MCL 768.21a(2). In defendant’s recorded statements to police, he admitted that he
voluntarily consumed alcohol on the night of the shooting. Therefore, defendant lacked a
potential defense that he was temporarily insane.

        Defendant attempts to refute the voluntariness of his intoxication by arguing that it was
the combination of the alcohol and Xanax that may have caused him to become temporarily
insane, and that he consumed the Xanax involuntarily, even if he consumed the alcohol
voluntarily. Defendant’s argument is not factually supported by the record. Defendant admitted
to police that he consumed Xanax in combination with alcohol, but did not claim that he had
taken Xanax involuntarily or that someone had slipped it into his drink without his knowledge.
Furthermore, no testimony was offered at trial that defendant consumed Xanax involuntarily on
the night of the shooting.

        Defendant attempts to establish that his consumption of Xanax was involuntary by
submitting an affidavit from his appellate counsel. In that affidavit, appellate counsel states that
defendant told her that his girlfriend told him that she saw defendant’s brother’s ex-girlfriend
“put Xanax in [defendant]’s alcoholic drink and that [defendant] drank it not knowing that it had
been spiked.” Notably, defendant does not offer an affidavit from his brother’s ex-girlfriend,
who allegedly placed the Xanax in defendant’s drink, or from his girlfriend, who purportedly
saw this happen. Appellate counsel’s affidavit is not a proper offer of proof because it does not
establish that any witness would testify on remand that defendant consumed Xanax involuntarily
on the night of the shooting.

       Defendant also argues that, even if he consumed both the alcohol and Xanax voluntarily,
he was nonetheless entitled to raise the defense of temporary insanity. To support his argument,

                                                -6-
defendant relies on People v Conrad, 148 Mich. App. 433; 385 NW2d 277 (1986).1 In Conrad, a
panel of this Court held that, although MCL 768.21a(2) excludes voluntary drug or alcohol
intoxication from the definition of legal insanity, “if a defendant is actually and demonstrably
rendered insane by the ingestion of mind-altering substances, an insanity defense is not
absolutely precluded.” Id. at 441. In that case, the defendant presented evidence that the
ingestion of PCP caused defendant to suffer from a long-term mental illness, and it was that
mental illness that gave rise to a potential insanity defense. Because there is no indication in this
case that defendant’s ingestion of Xanax caused him to suffer from a long-term mental illness,
Conrad is readily distinguishable.

        Furthermore, defendant’s offer of proof regarding this issue is deficient. Defendant
provided this Court with an affidavit from Dr. Shiener, opining that “it is possible” that a 20-
year-old man with a diagnosis of Attention Deficit Disorder and Oppositional Defiant Disorder
who consumes alcohol and Xanax might become temporarily insane. In that affidavit, the
psychiatrist conceded that he did not personally evaluate defendant and he did not opine that
defendant himself was temporarily insane at the time he committed the shooting. As the
affidavit does not establish the factual basis for a conclusion that defendant’s consumption of
alcohol and Xanax in combination caused him to suffer from a long-term mental illness, as in
Conrad, and does not establish how the consumption of alcohol and Xanax impacted this
defendant specifically, defendant has not established the factual predicate for his claim of
ineffective assistance of counsel. See Carbin, 463 Mich. at 600.

        Even if we agreed that defense counsel’s representation fell below an objective standard
of reasonableness, defendant would still be “required to demonstrate prejudice to obtain relief on
a claim of ineffective assistance.” People v Thomas, 260 Mich. App. 450, 457; 678 NW2d 631
(2004). To prove prejudice, defendant would have to prove a reasonable probability that “but for
counsel’s unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. Defendant did not argue that defense counsel’s failure to call the
now-desired expert witness would have resulted in a different outcome. Instead, defendant
simply argues that the failure to call such an expert witness “may have” prejudiced him, and this
is not sufficient. Accordingly, defendant has failed to establish that he is entitled to relief based
on his counsel’s failure to argue temporary insanity or to elicit testimony from an expert witness
on this issue.

                          B. CRUEL AND UNUSUAL PUNISHMENT

       Defendant next argues that the trial court’s imposition of a mandatory sentence of life in
prison without the possibility of parole for the conviction of felony-murder violates his due-
process rights and constitutes cruel and unusual punishment because he was only 19 years old at
the time of the offense. Defendant essentially invites this Court to extend the United States


1
  “Although cases decided before November 1, 1990, are not binding precedent, MCR
7.215(J)(1), they nevertheless can be considered persuasive authority.” In re Stillwell Trust, 299
Mich. App. 289, 299 n 1; 829 NW2d 353 (2013).


                                                -7-
Supreme Court’s holding in Miller v Alabama, 567 U.S. 460, 465; 132 S. Ct. 2455; 183 L. Ed. 2d
407 (2012), to the facts of this case.

        Because defendant did not raise this argument at sentencing, it is unpreserved for
appellate review. This Court reviews unpreserved issues of constitutional error for plain error
affecting defendant’s substantial rights. See People v Carines, 460 Mich. 750, 764; 597 NW2d
130 (1999). To avoid issue forfeiture under the plain-error rule, defendant must prove the
following: (1) there was an error, (2) the error was plain, and (3) the plain error affected
substantial rights, i.e., the outcome of the trial-court proceedings. Id. at 763. Once defendant
has established these requirements, this Court “must exercise its discretion in deciding whether
to reverse.” Id. Reversal is warranted only if the error seriously affected the fairness, integrity,
or public reputation of the judicial proceedings or resulted in the conviction of an actually
innocent person. See id.

       The United States Constitution prohibits “cruel and unusual punishments,” and the
Michigan Constitution forbids “cruel or unusual punishment.” US Const, Am VIII (emphasis
added); Const 1963, art 1, § 16 (emphasis added). Michigan’s prohibition against cruel or
unusual punishment is interpreted more broadly than the federal prohibition. See People v
Bullock, 440 Mich. 15, 30-35; 485 NW2d 866 (1992). Accordingly, if a sentence is constitutional
under Michigan’s Constitution, it is also constitutional under its federal counterpart. People v
Nunez, 242 Mich. App. 610, 618-619 n 2; 619 NW2d 550 (2000). A sentence constitutes cruel or
unusual punishment when it is grossly disproportionate to the seriousness of the circumstances
surrounding the offense and the offender. See Bullock, 440 Mich. at 32. “In deciding if
punishment is cruel or unusual, this Court looks to the gravity of the offense and the harshness of
the penalty, comparing the punishment to the penalty imposed for other crimes in this state, as
well as the penalty imposed for the same crime in other states.” People v Bowling, 299 Mich
App 552, 557-558; 830 NW2d 800 (2013).

        In this case, defendant has not demonstrated that his sentence is cruel or unusual by
comparing it to the penalties imposed for other crimes in this state and the same crime in other
states. Nor has defendant demonstrated that he has the maturity of the typical defendant under
the age of 18, or that he has lessened culpability or a greater capacity for change than other
persons. Defendant simply argues that his birthdate and age on the date of the offense entitle
him to relief from his sentence. Without any proof regarding his intelligence, maturity level,
impulse control, appreciation for the consequences of his actions, appreciation for delayed
gratification, and ability to control his actions, defendant has not demonstrated entitlement to
relief on this issue. We decline to accept defendant’s invitation to extend the holding in Miller in
this case.

                                C. ADMISSION OF EVIDENCE

        Lastly, defendant argues that the trial court abused its discretion when it admitted the 911
call from the victim’s boyfriend and the video taken by defendant before the shooting.

       This Court reviews preserved claims of evidentiary error for an abuse of discretion. See
People v Bergman, 312 Mich. App. 471, 482; 879 NW2d 278 (2015). “An abuse of discretion
occurs when the court chooses an outcome that falls outside the range of reasonable and

                                                -8-
principled outcomes.” Id. at 483 (cleaned up). “If the court’s evidentiary error is
nonconstitutional and preserved, then it is presumed not to be a ground for reversal unless it
affirmatively appears that, more probably than not, it was outcome determinative—i.e., that it
undermined the reliability of the verdict.” People v Douglas, 496 Mich. 557, 565-566; 852
NW2d 587 (2014) (cleaned up).

        MRE 401 defines relevant evidence as evidence “having any tendency to make the
existence of a fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” MRE 402 provides that all relevant evidence is
admissible unless otherwise prohibited by the United States or Michigan Constitutions, the rules
of evidence, or other rules adopted by the Supreme Court. MRE 403 prohibits the admission of
relevant evidence if its probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of the cumulative evidence. In the context of MRE 403,
“prejudice means more than simply damage to the opponent’s cause.” People v Vasher, 449
Mich. 494, 501; 537 NW2d 168 (1995). It means that evidence has an undue tendency to move
the jury to decide on an improper basis such as an emotional bias. Id. Relevant considerations in
determining unfair prejudice include whether the jury will give the evidence undue or
preemptive weight and whether the use of the evidence is inequitable. See People v Mills, 450
Mich. 61, 75-76; 537 NW2d 909 (1995). Mere prejudice is insufficient to justify reversal of a
conviction. People v Albers, 258 Mich. App. 578, 591; 672 NW2d 336 (2003).

        In this case, the trial court admitted the videos that defendant recorded and posted to
social media, over defendant’s pretrial objection and motion to suppress. Defendant appeals
only the admission of the video of his conduct leading up to the shooting. Defendant does not
appeal the admission of the video that he recorded while committing the charged offenses.
Defendant argues that his statements in the first video about killing police officers and joining
the Aryan Brotherhood were not relevant to the shooting that he committed just minutes later and
that these statements gave rise to unfair prejudice.

        Importantly, the prosecutor offered the video to prove—with defendant’s own words and
conduct—that defendant possessed premeditation and deliberation sufficient to support a
conviction of first-degree murder. Yet, the jury only convicted defendant of first-degree felony
murder, first-degree home invasion, and felony-firearm, which suggests that the jury did not
believe beyond a reasonable doubt that defendant had the requisite intent to have committed
first-degree murder. Nonetheless, the trial court’s decision to admit the video in its entirety was
not outside the range of reasonable and principled outcomes. See Bergman, 312 Mich. App. 483.
The videos could have allowed the jury to determine defendant’s intent leading up to the
shooting, notwithstanding the jury’s actual verdict with the added benefit of hindsight.

       Even assuming that defendant’s statements and conduct depicted in the first video created
the danger of unfair prejudice, the trial court properly instructed the jury that it was not to allow
sympathy or prejudice influence its decision. A jury is presumed to follow its instructions.
People v Unger, 278 Mich. App. 210, 235; 749 NW2d 272 (2008). The challenged evidence was
not substantially more prejudicial than probative. See id. at 235.



                                                -9-
       With regard to the 911 calls, defendant appeals only the admission of the second call
placed by the victim’s boyfriend; he does not appeal the admission of the call placed by the
homeowner. Even assuming for the sake of argument that the second 911 call should not have
been entered in evidence, reversal is not required because its admission was not outcome-
determinative. See Douglas, 496 Mich. at 565-566. Given the overwhelming evidence of
defendant’s guilt, the reliability of the outcome is not undermined by the admission of this
evidence. See id.




                                            -10-
Affirmed.




                   /s/ Thomas C. Cameron
                   /s/ Douglas B. Shapiro
                   /s/ Brock A. Swartzle




            -11-